Citation Nr: 1146681	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-33 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by right knee pain.

2.  Entitlement to service connection for a disorder manifested by left knee pain and strain.

3.  Entitlement to service connection for residuals of a right ankle injury and sprain.

4.  Entitlement to service connection for a disorder manifested by left ankle pain.

5.  Entitlement to service connection for residuals, status post excision of a plantar wart of the left foot (also claimed as pain and infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty in the United States National Guard from August 1982 to May 1983.  He had full-time military service in the Alabama Army National Guard (ANG) from September 1985 to February 2005 primarily under Title 32, with service in the Active Guard Reserve (AGR) from May 24, 1991 to January 2, 2002, and service under Title 10 from January 3, 2002 to July 3, 2002.  His awards and decorations include a Combat Infantryman's Badge (CIB).  

The Veteran's DD 214 confirms that the Veteran had active duty from September 1985 to February 2005, May 24, 1991 to January 2, 2002 under title 32 U.S.C.A. §  502(f) and service under Title 10 from January 3, 2002 to July 3, 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) on Montgomery, Alabama.  

In a June 2005 rating decision, the RO denied the Veteran's claims for service connection for right shoulder and elbow disorders, left eye lesion, bilateral hearing loss, plantar fasciitis, bilateral knee and ankle disorders, and plantar wart of the left foot.  In a February 2006 written statement, the subject of which was "Notice of Disagreement" and that referenced the notice letter concerning the June 2005 RO decision, the Veteran explained why he failed to appear at scheduled VA examinations and submitted additional evidence in support of his claims.  The Veteran did not identify any specific issues for which he has filing an NOD.  38 C.F.R. § 20.201 states that if the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  In this case, the Veteran did not make such an identification in the February 2006 letter.  Thus, this letter does not meet the criteria found for a NOD.  38 C.F.R. § 20.201.  The Board notes that the RO subsequently granted the claim of service connection for a right elbow and right shoulder disability and for bilateral plantar fasciitis.  

The RO evidently construed the Veteran's February 2006 statement as a request to reopen his previously denied claims, and confirmed and continued in a September 2006 RO decision its denial of all issues, except for granting service connection for plantar fasciitis of the feet, right shoulder strain and for a right elbow disability.  In an October 2006 signed statement, the Veteran specifically addressed the RO's denial of his claims for service connection for bilateral ankle and knee disorders and the plantar wart, that the RO construed as a request to reopen the previously denied claims.  In a June 2007 rating decision, the RO continued its denial of the Veteran's claims for service connection for bilateral knee and ankle disorders and a plantar wart of the left foot and he perfected an appeal as to these matters.  

During his April 2011 Board hearing, the Veteran testified only as to the claims regarding his bilateral knees and ankles and the plantar wart, and did not address the claims for service connection for a left eye lesion, and bilateral hearing loss.  As such, the Board is of the opinion that the issues, as set forth on the title page, most accurately represent the current status of the Veteran's claims on appeal.

In April 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, a disorder manifested by right knee pain and left knee pain and strain, variously diagnosed as chondromalacia and osteoarthritis, had its onset during service.

2.  Giving the Veteran the benefit of the doubt, a disorder manifested by bilateral ankle pain and right ankle sprain, variously diagnosed as recurrent ankle sprain, had its onset during service.

3.  Giving the Veteran the benefit of the doubt, residuals of status post excision of a plantar wart of the left foot (also claimed as pain and infection) had their onset during service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a disorder manifested by right knee pain, variously diagnosed as chondromalacia and osteoarthritis, was incurred during active military service.  38 U.S.C.A. §§ 101(22), (24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, a disorder manifested by left knee pain and strain, variously diagnosed as chondromalacia and osteoarthritis, was incurred during active military service.  38 U.S.C.A. §§ 101(22), (24), 106, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.

3.  Resolving all reasonable doubt in the Veteran's favor, a disorder manifested by residuals of a right ankle injury and sprain, variously diagnosed as recurrent ankle sprain, was incurred during active military service.  38 U.S.C.A. §§ 101(22), (24), 106, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.

4.  Resolving all reasonable doubt in the Veteran's favor, a disorder manifested by left ankle pain, variously diagnosed as recurrent ankle sprain, was incurred during active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.

5.  Resolving all reasonable doubt in the Veteran's favor, residuals of status post excision of a plantar wart of the left foot (also claimed as pain and infection) were incurred during active military service.  38 U.S.C.A. §§ 101(22), (24), 106, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the claimant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

In view of the favorable disposition of this appeal as to the claims for service connection for bilateral knee and ankle disorders and residuals of a plantar wart of the left foot, discussed below, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to him claim, under the Veterans Claims Assistance Act (VCAA).  The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, in the instant case, although the Veteran's service connection claims are being granted, no disability rating or effective date will be assigned and, as set forth below, there can be no possibility of prejudice to the Veteran.  As set forth herein, no additional notice or development is indicated in the Veteran's claims for service connection.  The RO will again provide appropriate notice as to the rating criteria and effective date to be assigned prior to the making of a decision on this matter.

The Board concludes that its duties to assist have been met.

II. Factual Background and Legal Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran argues that he has bilateral knee and ankle disorders and residuals of a plantar wart to his left foot that were incurred during his full-time Alabama ANG service.  Therefore, he maintains that service connection is warranted for bilateral knee and ankle disorders and residuals of a plantar wart to the left foot.  After carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise.  Accordingly, giving the Veteran the benefit of the doubt, the appeal for service connection for bilateral knee and ankle disorders and residuals of a plantar wart to the left foot will be granted.

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and arthritis become manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

M21-1R, Part III, subpart ii, 6.3(c) notes that full-time National Guard service is considered active duty for training under 38 U.S.C. §§ 101(22)(c) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes AGR and active duty support (ADS) that apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.

The Veteran had full-time military service in the Alabama Army National Guard (ANG) from September 1985 to February 2005 primarily under Title 32, with service in the Active Guard Reserve (AGR) from May 24, 1991 to January 2, 2002, and service under Title 10 from January 3, 2002 to July 3, 2002.  His awards and decorations include a Combat Infantryman's Badge (CIB).  

The Veteran's DD 214 confirms that the Veteran had active duty from September 1985 to February 2005, May 24, 1991 to January 2, 2002 under title 32 U.S.C.A. §  502(f) and service under Title 10 from January 3, 2002 to July 3, 2002.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2010).

A.  Bilateral Knee and Ankle Disorders

In written statements and credible oral testimony, the Veteran said that he completed more than 500 jumps as a parachutist and earned a Parachutist Badge during his nearly twenty years of full-time Alabama ANG service (see Board hearing transcript at pages 4-5).  He contends that numerous hard impact landings contributed to his knee and ankle problems for which he was frequently treated by medics (Id. at 6-7).  The Veteran testified that he repeatedly had physical profiles for limited duty due to his ankle and knee disorders (Id.).  Post service, the Veteran indicated that he continued to experience knee and ankle problems.

Along with his CIB, the Veteran's service records show that his awards and decorations include a Parachutist Badge.

1.  Bilateral Knees

The Veteran twisted his knee in August 1984 while performing hand to hand combat training while on active duty, according to an October 1984 Statement of Medical Examination and Duty Status (DA Form 2173) that did not specify which knee was injured.  Service treatment records, dated in October 1984, show that he injured his right knee in August 1984 during combat.  Upon examination, the clinical impression was patella chondromalacia.

Service treatment records, dated in December 1985, indicate that the Veteran injured his left knee in a motor vehicle accident.  Results of x-rays taken at the time were negative.  

According to February 1988 clinical records, the Veteran was seen for treatment of a left knee strain.

In October 1996, the Veteran made a hard landing and hurt his right knee/leg while on active duty, according to a November 1996 DA Form 2173.  Clinical records indicate that results of x-rays of the knee taken at the time were negative.

On a report of medical history, completed in October 2004, when the Veteran was examined prior to retirement, the examiner noted that the Veteran's medical problems included knee strains due to military duties with no limitations.  

Post service, an August 2006 VA examination report indicates that the Veteran gave a history of twisting his right medial collateral ligament (MCL) in Ranger school with additional injuries during his career.  He said that he injured his left knee in motor vehicle and snow skiing accidents.  Results of x-rays taken at the time were normal and the VA examiner found no diagnosed bilateral knee disorder.

VA and non-VA medical records, dated during 2010 and 2011, indicate that the Veteran had bilateral patella-femoral syndrome and early, mild osteoarthritis in his knees.

In a March 2011 office note, S.C., M.D., diagnosed the Veteran with patella-femoral syndrome, bilaterally.  Dr. S.C. said that the Veteran probably had some chondromalacia type changes of the patellae and that he described patella-femoral type symptoms with some crepitus in the patella-femoral joint on range of motion.  

In an April 2011 signed statement, Dr. S.C. opined that the Veteran had chronic patellofemoral syndrome, bilaterally, that probably had an association from his paratrooper days when he did frequent jumping with impact to his knees in a flexed position.  According to this physician, repetitive activity such as this would be certainly compatible with an overuse type syndrome from repetitive trauma to the patellofemoral joint resulting in chondromalacia of the patella of both knees. 

In an April 2011 private medical record, C.L.P., M.D., diagnosed the Veteran with chondromalacia of both knees in addition to osteoarthritis.  According to Dr. C.L.P., the Veteran had extensive documentation in his service medical record of knee injuries and treatment for those injuries while on active duty.  Dr. C.L.P. said that the effect of these injuries was cumulative and led to osteoarthritis and chondromalacia of the knees that were more likely than not related to service.

However, as to whether the Veteran has a bilateral knee disorder related to active service, the evidence is in equipoise.  The Veteran maintains that he developed knee pain that he attributes to the multiple hard impact landings from his time as a parachutist during his lengthy full-time Alabama ANG service, and to which he ascribes his chronic bilateral knee disorder, diagnosed as chondromalacia of the patella and osteoarthritis.  Service treatment records do confirm that he was treated for bilateral knee twists, sprains, and pain.  In April 2011, Dr. S.C. opined that the Veteran's chondromalacia of the patella of both knees would be certainly compatible with an overuse type syndrome from repetitive trauma to the patellofemoral joint and Dr. C.L.P. similarly noted the Veteran's treatment for knee injuries in service.  According to Dr. C.L.P., the effect of the injuries was cumulative and led to the Veteran's having osteoarthritis and chondromalacia.  Although, in August 2006, a VA examiner who examined the Veteran specifically found no diagnosed bilateral knee disorder.  These medical opinions have probative value, and after reviewing the record, the Board finds that they are equally plausible and equally probative.  Additionally, the Veteran stated that he has experienced bilateral knee pain during his Alabama ANG service and continuously since his 2005 retirement, an allegation that he is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Hence, the Board finds that the evidence is in equipoise as to whether the Veteran has a bilateral knee disorder, variously diagnosed as chondromalacia of the patella and osteoarthritis, that was incurred in service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, the claims for entitlement to service connection for right and left knee disorders, variously diagnosed chondromalacia patella and osteoarthritis, are granted.



2.  Bilateral Ankles

A May 1986 service treatment record describes the Veteran's treatment for a right ankle sprain that occurred earlier in the month.

In July 1986, the Veteran sustained a puncture wound to his right ankle while on active duty, according to an October 1986 DA Form 2173.  July 1986 clinical records show that he was treated for cellulitis of the right ankle.

Service treatment records indicate that, in August 1990, the Veteran complained of bilateral ankle pain.  June 2001 clinical records describe his complaints of left ankle pain.

A January 2003 DA Form 2173 indicates that the Veteran stepped on a rock and turned his right ankle "outward" causing sharp pain while on active duty.  Service treatment records, dated through September 2003, reflect his continued complaints of right ankle pain associated with a right ankle sprain.  A January 2004 private medical record also describes the Veteran's complaints of pain associated with a right ankle sprain.

Post service, the August 2006 VA examination report includes the Veteran's history of twisting his right ankle in service with multiple sprains thereafter and current complaint of bilateral ankle pain.  Results of x-rays taken at the time were normal.  Diagnoses were not referable to a bilateral ankle disorder.

The recent VA and non-VA medical records, dated during 2010 and 2011, indicate that the Veteran complained of constant bilateral ankle pain.  In his March 2011 office note, Dr. S.C. commented that the Veteran's ankle pain was probably early articular cartilage degeneration from his frequent jumping episodes as a paratrooper, and that he may develop arthritis at a later point in life.

In his April 2011 medical record, Dr. C.L.P. noted the Veteran's complaints of constant bilateral ankle pain, stiffness, and weakness, with occasional swelling and his reports of direct trauma, including a right ankle sprain on active duty in 1986 and a left ankle sprain on active duty in 1990.  Upon examination, the assessment included ankle joint pain and ankle sprain, chronic due to recurrent ankle sprains.  Dr. C.L.P. said that the Veteran had significant documentation in his service medical record of ankle injuries and treatment for those injuries while serving on active duty.  Due to those injuries, the Veteran experienced daily, debilitating pain and instability in his ankles.  In Dr. C.L.P.'s professional opinion, these injuries, combined with the nature of his military duties, made it more likely than not that his injuries were service connected.

However, as to whether the Veteran has a bilateral ankle disorder related to active service, the evidence is in equipoise.  The Veteran maintains that he developed ankle pain that he attributes to the multiple hard impact landings from his time as a parachutist during his lengthy full-time Alabama ANG service, and to which he attributes his chronic bilateral ankle disorder, diagnosed as recurrent ankle sprains.  Service treatment records do confirm that he was noted to have bilateral ankle pain and a right ankle sprain but not a left ankle sprain.  In April 2011, Dr. C.L.P. opined that the Veteran had significant documentation of ankle injuries in service that caused current debilitating pain, instability and weakness that were related to service.  Although, in August 2006, a VA examiner who examined the Veteran specifically found no diagnosed bilateral ankle disorder.  These medical opinions have probative value, and after reviewing the record, the Board finds that they are equally plausible and equally probative.  Additionally, the Veteran stated that he has experienced bilateral ankle pain during his Alabama ANG service and continuously since his 2005 retirement, an allegation that he is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. at 310.

Hence, the Board finds that the evidence is in equipoise as to whether the Veteran has a bilateral ankle disorder, diagnosed as recurrent ankle sprains, that was incurred in service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, the claims for entitlement to service connection for left and right ankle disorders, diagnosed as recurrent ankle sprains, are granted.


B.  Residuals, Status Post Excision of a Plantar Wart of the Left Foot

The Veteran testified that he was treated for a painful plantar wart on his left foot in service starting in 1992 (see Board hearing transcript at page 12).  He said that, after service, he ignored it and did not receive any medical treatment for it (Id. a 14).  The Veteran testified that he currently had a new plantar wart in the same area that caused pain and affected his knees and ankles because of his instability (Id. at 13).

Service treatment records, dated from May 1992 to February 1993, reflect the Veteran's repeated treatment for a plantar wart on his left foot that included surgical removal.  

Post service, the August 2006 VA examination report indicates that the Veteran gave a history of treatment starting in 1992 with current complaints of tenderness at the site of the surgical removal of the wart.  He said that he had no treatment over the last year.  Objectively, there were no calluses on the soles of the Veteran's feet.  Diagnoses included status post, removal plantar wart left foot.

In the April 2011 private medical record, Dr. C.L.P. noted the Veteran's complaints of left foot plantar warts for more than 5 years.  The Veteran said it was painful for him to walk and touch, and he was initially diagnosed and treated for the disorder in service.  Upon clinical evaluation, the assessment included plantar wart.

Here, the Veteran maintains that he developed a left foot plantar wart for which he was treated in service.  Service treatment records do confirm that he was treated for a plantar wart of his left foot from 1992 to 1993.  In April 2011, Dr. C.L.P. noted the Veteran's complaints of the painful wart.  During his Board hearing in April 2011, the Veteran testified that he did not receive any post service medical treatment for the left foot wart but experienced foot pain since his 2005 retirement and that a new wart was painful and made walking difficult.  An allegation that he is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d at 1313; Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. at 310.  

The Board is aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case that concerned the evaluation of a service-connected disorder that fluctuated in its degree of disability, that is, a skin disorder that had "active and inactive stages" or was subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed.").  Similarly, in the instant case, the Veteran's claimed plantar wart of the left foot is a skin disorder that has active and inactive stages.  The service treatment records document his treatment in service for the left foot wart.  He has provided credible testimony to the effect that the wart continued to cause pain and discomfort and a private medical record dated in April 2011 indicates that Dr. C.L.P. diagnosed the Veteran with a plantar wart.
Hence, the Board finds that the evidence supports the Veteran's contentions that he has residuals of a plantar wart that was incurred in service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, the claim for entitlement to service connection for residuals of a status post excision of a plantar wart of the left foot, is granted.


ORDER

Service connection for a disorder manifested by right ankle pain, variously diagnosed as chondromalacia and osteoarthritis, is granted.

Service connection for a disorder manifested by left knee pain and strain, variously diagnosed as chondromalacia and osteoarthritis, is granted.

Service connection for residuals of a right ankle injury and sprain, variously diagnosed recurrent ankle sprains, is granted.

Service connection for a disorder manifested by left ankle pain, diagnosed as recurrent ankle sprains, is granted.

Service connection for residuals, status post excision of a plantar wart of the left foot (also claimed as pain and infection) is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


